Citation Nr: 9923249	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-41 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to 
July 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the , 
Department of Veterans Affairs (VA) Regional Office (RO).  

In the rating decision on appeal, the RO denied service 
connection for sinusitis/rhinitis and denied reopening the 
claim for service connection for schizophrenia to include 
major depression.  In May 1998, the Board denied service 
connection for sinusitis and rhinitis and denied reopening 
the claim for service connection for paranoid schizophrenia, 
major depression with psychotic features, major depressive 
disorder, paranoid personality disorder, and delusional 
disorder.  The appellant appealed the decision to The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court").

The parties filed a joint motion for remand, which the Court 
granted on December 7, 1997.  [redacted]([redacted]).  In the 
joint motion for remand, the parties agreed that the 
issues of service connection for 
sinusitis and rhinitis should be dismissed, as the appellant 
was not appealing the decision as to those two issues.  The 
parties determined that the due to the holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), which changed the 
analysis in determining whether new and material evidence had 
been submitted to reopen a previously denied claim, that the 
issue for whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disorder must be remanded for analysis of the 
claim under 38 C.F.R. § 3.156 (1998).


FINDINGS OF FACT

1.  In a February 1990 decision, the RO denied service 
connection for a psychiatric disorder (neurosis and 
psychosis).  The appellant did not appeal the decision.

2.  The appellant has submitted medical evidence of a 
diagnoses of paranoid schizophrenia, major depression with 
psychotic features, major depressive disorder, paranoid 
personality disorder, and delusional disorder, which must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision which denied service 
connection for a psychiatric disorder (neurosis and 
psychosis) is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
claim for entitlement to service connection for a psychiatric 
disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the February 1990 rating decision, the RO denied service 
connection for a psychiatric disorder (neurosis and 
psychosis), in essence, because the appellant had not brought 
forth (1) evidence of a psychiatric disorder (neurosis or 
psychosis) in service or evidence of manifestations of a 
psychiatric disorder within the one-year presumption period 
following service, (2) competent evidence of a current 
diagnosis of a psychiatric disorder, and (3) competent 
evidence of a nexus between a current psychiatric disorder 
and service.  The appellant did not appeal the decision, and 
it became final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The appellant has submitted evidence which shows current 
diagnoses of paranoid schizophrenia, major depression with 
psychotic features, major depressive disorder, paranoid 
personality disorder, and delusional disorder.  Thus, the 
appellant has cured the prior evidentiary defect of no 
current diagnosis, which was one of the bases of the February 
1990 decision.  The Board concludes that the new evidence 
associated with the record since the February 1990 rating 
decision is sufficiently significant that these diagnoses 
must be considered in order to fairly decide the merits of 
the claim.

The Board must note that although it is reopening the claim 
for service connection for a psychiatric disorder, it will 
defer the issue of whether the claim is well grounded until 
further development has been accomplished.  Specifically, the 
Board does not find that the holdings in Winters v. West, 
12 Vet. App. 203 (1999) (en banc) and Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), which state that upon reopening a 
claim that the Board will then determine if a claim is well 
grounded, were meant to overrule cases such as Bernard, 
supra; Curry v. Brown, 7 Vet. App. 59 (1994); and Robinette 
v. Brown, 8 Vet. App. 69 (1996) and/or Graves v. Brown, 
8 Vet. App. 522 (1996).  The Board finds that based upon the 
holdings in Robinette and Graves, that it has the right to 
defer this determination pending other due process 
considerations.

Additionally, the Board notes that the appellant is not 
prejudiced by the Board's reopening of the claim for service 
connection for psychiatric disorder, see Bernard v. Brown, 4 
Vet. App. 384 (1993), and it not remanding the claim for the 
sole purpose of having the RO adjudicate the claim for 
service connection for psychiatric disorder.



ORDER

The claim for service connection for a psychiatric disorder 
is reopened.


REMAND

The appellant underwent a VA examination in April 1995.  The 
VA examiner stated, "The patient is a forty-one[-]year[-]old 
[] male separated from service in 1978, medically boarded for 
paranoid schizophrenia, . . . ."  The Board finds that the 
appellant should be allowed to submit evidence that he was 
medically boarded for paranoid schizophrenia.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant is informed that if he 
has evidence that substantiates that he 
was medically boarded for paranoid 
schizophrenia in service or within one 
year from service, he should submit such 
evidence.  

2.  In light of the Board's deferment of 
the determination of whether the 
appellant's claim is well grounded, the 
Board is placing the appellant and his 
representative on notice of the duty to 
submit evidence of a well-grounded claim 
for service connection.

3.  Following the above development the 
RO should adjudicate the appellant's 
claim as a claim for service connection 
for psychiatric disorder.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

